960 F.2d 1053
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Elaine Brumley Merriott, Individually, and as Next of Friendof Aaron Brumley, a Minor, Appellant,v.Insurance Company of North America, Appellee.
No. 91-3281.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 13, 1992.Filed:  April 27, 1992.

Before JOHN R. GIBSON and BEAM, Circuit Judges, and HUNGATE,* Senior District Judge.
PER CURIAM.


1
Elaine Brumley Merriott, individually and as next of friend of Aaron Brumley, a minor, appeals from a summary judgment entered by the district court1 on the claim she asserts directly against Insurance Company of North America based on the claimed negligence of the city of Springdale.  The case has been thoroughly briefed and we have heard oral argument.  We review questions of state law de novo, giving no deference to the decision of the district court.   Salve Regina College v. Russell, 111 S. Ct. 1217, 1221 (1991).  Applying these principles, we conclude that the district court did not err in granting summary judgment in favor of INA on the claim asserted against the city of Springdale.  The district court did not err in ruling that whether the case was analyzed under the rubric "duty" or "proximate causation", INA and the city could not be held liable for the injuries to the four year old child, Aaron Brumley.  We affirm the judgment of the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE WILLIAM L. HUNGATE, Senior United States District Judge for the Eastern District of Missouri, sitting by designation


1
 The Honorable H. Franklin Waters, Chief United States District Judge for the Western District of Arkansas